r




                        FfTE dh’PFOMNEY              GENERAL
                                  OF      TICXAS

    PRICE  DANIEL
    ATTORNEYGENERAL




           Hon. Coke R. Stevenson, Jr.
           .Administ rat or
           Texas Licuor Control Board
           Austin, Texas
                                 Opinion No. V-1267.
                                    Re:     Percent of Confiscated   Liquor
                                            Fund appropriated  to the Texas
                                            Liquor Control Board, percent
                                            to be transferred  to the Gen-
                                            eral Revenue Fund, and author-
                                            ity to use balance to rent of-
                                            fice space during the biennium
           Dear Sir:                        ending .August 31, 1953.
                      You have requested an opinion of this office
           in regard to provisions   relating to the disposition  of
           the Confiscated  Liquor Fund during the biennium ending
           August 31, 1953, as follows:
                        1. What percent of the Confiscated
                 Liquor F’und may be used during the coming
                 biennium for the purpose of purchasing and
                 accumulating evidence and for other ex-
                 penditures authorized by Section    O(b) of
                 ;heP ;i;luor Control Act? (Art. 66 2-30,
                   . . .
                       2. What percent of the Confiscated
                 Liquor Fund is to be transferred  to the
                 General Revenue F’und during the coming bi-
                 ennium?

                       3. If   in view of the answers to the
                 above questIons   there is a balance remain-
                 ing in the Confiscated  Liquor Fund, may it
                 be used to pay rental on new or additional
                 quarters7
                         The general statute       setting up the Confiscated
           Liquor     Fund and providing for       its disposition is as fol-
           lows:
Hon. Coke R. Stevenson,       Jr.,   Page 2    (v-1267)



             I!(b) Thirty-five        per cent (3596)of
      all moneys derived from the sale of alcohol-
      ic beverages        containers,    any device In
      which said ai cohollc       beverages are packaged,
      or property,       as authorized in Paragraph (a)
      of this Section shall be placed In a separ-
      ate fund in the State Treasury to be desig-
      nated as the Confiscated          Liquor Fund, and
      thereafter      all moneys in said fund shall be
      available     to the Board to defray the expenses,
      and is hereby appropriated          for said purpose
      of purchasing and accumulating evidence as to
      violations      of the provisions      of this Act and
      to defray the expenses ‘,;;;,r;;d         in assem 6ling,
      storing,     transporting                 and account-
      ing for said confisca 4 ed alcoh$ic           beverages,
  .   containers,      devices,   and property and’for
      any other purpose deemed necessary by the Board
      in administering       and enforcing     the provisions
      of the Texas Liquor Control Act.             Any unexpend-
      ed portion of said fund at the end of each bi-
      ennium shall remain in said fund subject to
      further appropriation         for’ such purposes.     Slxty-
      five per cent (65%) of all moneys derived from
      the sale herein referred to shall be deposited
      in the General Fund of the State of Texas.”
      Par.(b)     of Art. 666-30, V.P.C.
          The appropriation  for the Texas Liquor Control
Board in the general appropriation  bill for the biennium
ending August 31, 1953, provides in part :
             “It is further  rovlded that not to exceed
      twenty per cent (20%P of the receipts     from the
      sale of confiscated   beverages and equipment as
       rovided in Section 30(b) of the Texas Liquor
      8 ontrol Act shall be available   for defraying ex-
      penses as stipulated   in said Act, and the same
      are hereby appropriated    for each of the fiscal
      ~;;;s   ending August 31, 1952, and August 31i
            . The Comptroller is directed to trans er
      the remaining eighty per cent (80%) of the afore-
      said recei t s to the General Revenue Pond.”      (Art.
      III    H.B. i 26 Acts 52nd Leg., 1951, ch. 499, p.
      1228, at p. 1382).
Hon. Coke R. Stevenson,     Jr.,    Rage 3   (v-1267)


            The general   statute    authorizes   35% of the COn-




available   for   such expenses.



            The answer to your second question Is governed
by Attorney General’s    Opinion V-1254 (1951).    The valid-
ity of riders in a general appropriation     bill is discuss-
ed in detail in the above opinion,    and we will only point
out that in your case the general statute requires 65% of
the Confiscated   Liquor Fund to be transferred    to the Gen-
eral Revenue Fund, while the general appropriation      bill
rider requires 80% to be transferred.     Since a rider CUR-
not alter,   amend, or repeal a general statute,    the rider
is invalid to the extent that it attempts to require a
transfer   of more than 65% of the Confiscated    Liquor Fund.
Att’y Gen. Op. v-1254 (1951).
           As a direct result of the answers to your first
two questions   it becomes obvious that the Confiscated  Li-
quor Fund wili have a balance of 15% remaining In it.    In
regard to the use of that balance, you make the following
statement in your opinion request:
            “We have been advised that on or after
      September 1, 1951, it will be necessary for
      us to move our District   Office from the
      Tribune Building here in Austin to another
      locat ion.  We are not paying any rent for
      the space in the Tribune Building.    But for
      the additional  or new space, it will be
      necessary t 0 pay rent.
             “It has also been necessary for us to
      acquire different   and additional office space
      for our District   Offices at Fort Worth, San
      Antonio, Houston, McAllen and Wichita Falls,
      effective   September 1, 19!%*
            ‘1. . . .
Hon. Coke R. Stevenson,    Jr.,   Page 4   (v-1267)


           ItIt is our opinion that the rent for
     the additional   space for the hereinabove
     mentioned moves may be paid out of the ap-
     propriation   in subparagraph ‘et of para-
     graph (16) of Section: 2 of Article   III of
     House Bill No. 426, p. 1439, which provides
     as follows:
           ” le. In the event during the biennium
     beginning September 1, 1951, and ending Au-
     gu.st 31, 1953, any department having suffi-
     cient funds in a special fund separate and
     apart from the General Revenue Fund, can
     rent additional   office  space during sai     bi-
     ennium with the approval of the Legisla &ive
     Budget Board and the Board of Control.
     There is appropriated    out of said special
     fund a sufficient    amount to pay the rent of
     the department moving to new quarters      all
     of which shall be approved by the Legislative
     Budget Board. 1”
            The answer to your third question depends upon
whether subparagraph (e) above is a sufficiently     specific
appropriation   to meet the requirement of Section 6 of Ar-
ticle  VIII of the Texas Constitution,   which provides:
“No money shall be drawn from the Treasury but in pursu-
ance of specific    appropriations made by law; nor shall any
appropriation    of money be made for a longer period than
two years.”
          The Su reme Court of Texas In National Biscuit
Co. v. Statq, 13E Tex. 293, 135 S.W.?4d 687,693 (19401,
said:                              -i
          11
            . . .  An appropriation     can be made for
     all funds coming from certain sources and de-
     posited in a special fund for a designated
     purpose.   In such instances,    it is not neces-
     sary for the appropriating     Act to name a cer-
     tain sum or even a certain maximum sum.”
In like manner an undesignated portion of a special fund
     be ap ropriated    for a specific   purpose.  Att’y Gen. Op.
Kg87 (19c9,.      The authorities    above cited make obvious the
conclusion that the appropriation       made in subparagraph (e),
m,       Is constitutional     and that the 15% in the Confis-
cated Liquor Fund, which is separate and apart from the Gen-
eral Revenue Fund may be expended for the rental of addl-
tional or nevj &f&e        space.
Hon. Coke R. Stevenson,       Jr.,    Page 5   (V-1267)




             The provision     in the general appropria-
      tion bill       (H.B. 426 Acts 52nd Leg., 195l,
      ch. 499, p. 1228, a{ ’ 1382) appropriating
      20% of the Confiscate I* Liquor P’und to the
      Texas Liquor Control Board for the purposes
      enumerated in Article       666-30(b),   V.P.C.,  is
      valid.     The provision    directing   the transfer
      of 80,% of this fund to General Revenue is
      Invalid to the extent that It attempts to
      so require the transfer        of more than 65% of
      the fund, since a rider In a general appro-
      priatlon      hill cannot alter     amend, or repeal
      a general statute.        The 154 remaining in the
      Confiscated       Liquor Fund may be expended for
      the rental of new or addit ional quarte,rs un-
      der the appropriation       made in subpar. (e)
      p$.rd it,“),     Sec. 2, A     III, H.B. 426, ACES
                  ., 1951, ch. T 99, pm 1228, at p.
      14I;9.
                                     Yours very truly,
APPROVED:                              PRICE DANIEL
                                     Attorney General
C. K. Richards
Trial & Appellate     ‘Division
Everett Rut chinson
Exe cut ive As si st ant
                                       Assistant
Price Daniel
Attorney General
XWT:wb